DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
The rejection for claims 1-11 under 35 U.S.C. 103(a) has been withdrawn in view of applicant’s amendments and remarks.
The double patenting rejection has been withdrawn in view of the approved terminal disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on 09/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number US10,609,628 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Response to Arguments
Applicant's arguments regarding claims 12-15 and 17-20 filed on 11/18/2021 have been fully considered, but are not persuasive.
Applicant argues that “none of the cited information from Lindell's pilot signals (i.e., "current traffic loads, downlink power levels (in WCDMA), uplink  interference levels, bit error (see remarks pg. 8).
In response to applicant’s argument, the examiner respectfully disagrees because at least Lindell’s current traffic loads reads on the claimed feature of a characterization of a future capability of the first or second network with respect to a performance parameter.  Current traffic loads is used to determine future capability of the first or second network.  See at least paragraph [0031]  “Such information allows the network and service selector 210 to determine the current radio link conditions 302 for the access networks 1-n and, consequently, whether a particular access network is able to satisfy the requirements of the requesting application 212”.  Accordingly, the argument is not found persuasive.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lindell (US 2002/0039892 A1) in view of Yoo et al. (US 2011/0116561 A1, hereinafter “Yoo”).
As to claim 12:
Lindell disclose a wireless mobile device (mobile station 100; Fig. 2), comprising: 
(processing unit 204; see Fig. 2; [0026]); 
a network selection decision engine (network and service selector 210; see Figs. 2-3; [0029]); 
an antenna configured to receive (“radio transceiver unit 202 can be a standard radio transceiver and associated software that is capable of sending and receiving radio frequency signals to and from the access networks 1-n as needed in order to access and communicate with the access networks”; [0025]) at least one broadcast [pilot] message from each of a plurality of wireless networks (“the broadcast pilot signals of the access networks 1-n (received via the radio transceiver 202). The mobile communication station 100 can continuously monitor the broadcast pilot signals for information such as current traffic loads, downlink power levels (in WCDMA), uplink interference levels, bit error rates, and other similar information from each one of the access networks 1-n”; see Figs. 1 and 3; [0031]-[0032] the examiner interprets the mobile communication 100 (i.e., mobile device) receives a first broadcast pilot signal(s) (i.e., first broadcast message) from a first access network of the plurality of access networks (i.e., first wireless network) and receives a second broadcast pilot signal(s) (i.e., second broadcast messages) from a second access network from the plurality of access networks (i.e., second wireless network)) that each support at least a first and second service flow (“Each access network provides one or more services (e.g., high-speed connection, text messaging, call forwarding) that are generally indicated here as services 1-k”; see Fig. 1; [0022]; [0006]), wherein each broadcast [pilot] message (i) includes at least one performance parameter containing information relating to one or more of a current free capacity on air interface, an additional number of flows available for support, a current scheduling delay, a number of active flows for each quality of service class, a current free capacity on backhaul, and a characterization (“the broadcast pilot signals for information such as current traffic loads, downlink power levels (in WCDMA), uplink interference levels, bit error rates, and other similar information from each one of the access networks 1-n”; [0031] “the information carried on the broadcast pilot signals also… the transmit power can be communicated to the mobile communication station on the broadcast pilot signal”; [0032] the examiner interprets traffic loads information as performance parameter), and (ii) corresponds with a particular transmission from the plurality of wireless networks (“The mobile communication station 100 can continuously monitor the broadcast pilot signals for information such as current traffic loads, downlink power levels (in WCDMA), uplink interference levels, bit error rates, and other similar information from each one of the access networks 1-n.”; see Figs. 1 and 3; [0031] “the information carried on the broadcast pilot signals also allows the mobile communication station 100 to estimate whether its own signal quality 304, as received by the access networks 1-n, will be adequate to support the service requirements 300 of the application 212”; [0032] the examiner interprets the broadcast pilot signals carrying information from a first access network and a second access network as a first message and second network messages, respectively, transmitted from the first and second access networks) within a vicinity of the wireless mobile device (“the broadcast pilot signals of the access networks 1-n (received via the radio transceiver 202)”; [0031] the examiner interprets the first and second access networks are within a vicinity of the mobile station in order for the mobile station to receive the broadcast pilot signals of the access networks); and 
a memory device including computer-executable instructions stored therein, which, when executed by the processor, direct the network selection decision engine to (“the memory unit 208 is capable of storing, and the processing unit 204 is capable of executing, a network and service selector software program 210”; see Fig. 2; [0029]): 
(i) determine, based at least in part on the broadcast [pilot] messages received at the antenna, a plurality of service flow quality metrics associated with a first wireless network and a second wireless network, respectively, of the plurality of wireless networks (“The mobile communication station 100 can continuously monitor the broadcast pilot signals for information such as current traffic loads, downlink power levels (in WCDMA), uplink interference levels, bit error rates, and other similar information from each one of the access networks 1-n. Such information allows the network and service selector 210 to determine the current radio link conditions 302 for the access networks 1-n and, consequently, whether a particular access network is able to satisfy the requirements of the requesting application 212”; [0031]); and 
(ii) select one of the first and second wireless networks for the first service flow and one of the first and second wireless networks for the second service flow (“select an access network and at least one service”; [0029]; [0037]; [0040] the examiner interprets at least one service as two services and the selected access network (for instance first wireless/access network) is for the at least one service (i.e., the first service flow and the second service flow)).
 	Lindell does not explicitly disclose pilot message(s) are synchronization message(s).  
However, Yoo discloses pilot messages are synchronization messages (“pilot signals that facilitate coordinated signaling. For instance, pilot signals can establish transmitter timing, identify a source of the signal and identify a network associated with the source, among other things. A remote wireless node, such as a user terminal (UT) or user equipment (UE), can decode the pilot signals to obtain information for identifying the base station as well as synchronizing timing with the base station”; [0038]).  
(Yoo; Abstract; [0038]).
As to claim 13:
The combined system/method of Lindell and Yoo further disclose wherein the at least one broadcast synchronization message further includes a connection parameter for facilitating connection of the first or second wireless network with the wireless mobile device (Lindell: “the broadcast pilot signals for information such as current traffic loads, downlink power levels (in WCDMA), uplink interference levels, bit error rates, and other similar information from each one of the access networks 1-n”; [0031] “the information carried on the broadcast pilot signals also… the transmit power can be communicated to the mobile communication station on the broadcast pilot signal”; [0032]; [0008]; [0005]  the examiner interprets the WLAN pilot/beacon with downlink power levels/uplink interference levels/bit error rates/bandwidth as connection parameter used to facilitate the connection with the access networks; Yoo: pilot=synchronization; [0038]).  
As to claim 14:
The combined system/method of Lindell and Yoo discloses the invention set forth above.  Lindell further discloses wherein the connection parameter includes one or more of a system bandwidth, a system frame number, a master information block association, a Wi-Fi beacon, and (“the broadcast pilot signals for information such as current traffic loads, downlink power levels (in WCDMA), uplink interference levels, bit error rates, and other similar information from each one of the access networks 1-n”; [0031] “the information carried on the broadcast pilot signals also… the transmit power can be communicated to the mobile communication station on the broadcast pilot signal”; [0032]; [0037]; [0008]; [0005] the examiner the WLAN pilot/beacon with downlink power levels/uplink interference levels/bit error rates/ bandwidth as connection parameter).  
As to claim 15:
The combined system/method of Lindell and Yoo discloses the invention set forth above.  Lindell further discloses wherein the performance parameter enables detailing a capability of the first or second wireless network to support at least one of the first and second service flows (“the broadcast pilot signals for information such as current traffic loads, downlink power levels (in WCDMA), uplink interference levels, bit error rates, and other similar information from each one of the access networks 1-n”; [0031] “the information carried on the broadcast pilot signals also… the transmit power can be communicated to the mobile communication station on the broadcast pilot signal”; [0032] the examiner interprets traffic loads information as performance parameter, where the traffic loads information is a capability of the first or second wireless network to support at least one of the first and second service flows).  

Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lindell (US 2002/0039892 A1) in view of Yoo (US 2011/0116561 A1) and further in view of Montemurro et al. (US 2012/0076117 A1, hereinafter “Montemurro”).
As to claim 17: 

However, Montemurro discloses wherein the instructions further direct the wireless mobile device to (“the wireless terminal 114 includes a processor 502 that may be used to control the overall operation of the wireless terminal 114. The processor 502 may be implemented using a controller, a general purpose processor, a digital signal processor, dedicated hardware, or any combination thereof”; [0049]; [0051]) cross-reference the performance parameter with identification data regarding the respective first or second wireless network, and wherein the memory is configured to store the identification data (“caches the received network capabilities 318 as shown in FIG. 3. In the illustrated example of FIG. 3, the cached network capabilities 318 are shown as <X>, <Y>, and <M> for each respective WLAN”; see Fig. 3; [0038]-[0040] note: network capabilities = performance parameter and SSID = identification data).   
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Montemurro into the combined system/method of Lindell and Yoo as it would allow the instructions to further direct the wireless mobile device to cross-reference the performance parameter with identification data regarding the respective first or second wireless network, and wherein the memory is configured to store the identification data.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to facilitate selection of WLANs (Montemurro; [0017]). 
As to claim 18:
The combined system/method of Lindell and Yoo discloses the invention set forth above, but does not explicitly disclose wherein the instructions further direct the wireless mobile device to assign a weight to the performance parameter, and wherein the assigned weight enables the assessment of the suitability of one of the first or second wireless network against the other of the first or second wireless network.  
	However, Montemurro discloses wherein the instructions further direct the wireless mobile device to (“the wireless terminal 114 includes a processor 502 that may be used to control the overall operation of the wireless terminal 114. The processor 502 may be implemented using a controller, a general purpose processor, a digital signal processor, dedicated hardware, or any combination thereof”; [0049]; [0051]) assign a weight to the performance parameter (“The ranking values 310 may be specified by the wireless terminal 114 or by a SSP based on rules or criteria related to preferable wireless connections. Alternatively, the ranking values 310 may be specified by a user of the wireless terminal 114 based on wireless connection preferences of the user. During a network discovery process, when the wireless terminal 114 finds that more than one WLAN (e.g., the access networks A 106a, B 106b, and C 106c) is a suitable association candidate, the wireless terminal 114 may rank each of the WLANs based on the ranking values 310 assigned to corresponding ones of the network capabilities profiles that match those WLANs.”; [0042]), and wherein the assigned weight enables the assessment of the suitability of one of the first or second wireless network against the other of the first or second wireless network (“network capabilities profiles stored in a wireless terminal may be assigned ranking levels (e.g., by a user, the wireless terminal, an SSP, etc.) such that the wireless terminal can select a highest ranking one of the network capabilities profiles that meets at least a minimum quantity of network capability matches”; [0018]; [0042]).  
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Montemurro into the combined system/method of Lindell and Yoo as it would allow the instructions to further direct the wireless mobile device to assign a weight to the performance parameter, and wherein the assigned weight enables the assessment of the suitability of one of the first or second wireless network against the other of the first or second wireless network.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to facilitate selection of WLANs (Montemurro; [0017]). 

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lindell (US 2002/0039892 A1) in view of Yoo (US 2011/0116561 A1) and further in view of Wang et al. (US 2013/0176897 A1, hereinafter “Wang”).
As to claim 19:
The combined system/method of Lindell and Yoo discloses at least one broadcast synchronization message includes a connection parameter and the performance parameter (Lindell: “the broadcast pilot signals for information such as current traffic loads, downlink power levels (in WCDMA), uplink interference levels, bit error rates, and other similar information from each one of the access networks 1-n”; [0031] “the information carried on the broadcast pilot signals also… the transmit power can be communicated to the mobile communication station on the broadcast pilot signal”; [0032]; [0037]; [0008] the examiner interprets traffic loads information as performance parameter and downlink power levels/uplink interference levels/bit error rates/ bandwidth as connection parameter; Yoo: pilot=synchronization; [0038]), but does not explicitly disclose, and wherein information within the connection parameter and the performance parameter is classified according to whether the information is (i) used to facilitate connection to the first or second wireless network, or (ii) to identify the performance of the first or second wireless network.  
 	However, Wang discloses a connection parameter (“security-related information, for example, robust security network (RSN) information, shared key/credential with expiration time and/or valid authentication context with expiration time”; [0113]) and the performance parameter (“air interface MAC/PHY parameters, for example, those in beacon and/or probe response frames such as service set identification (SSID)/basic service set identification (BSSID), service offerings, capability, PHY parameters, supported rates, quality of service (QoS) capability, etc.,”; [0113]), and wherein information within the connection parameter and the performance parameter is classified according to whether the information is (i) used to facilitate connection to the first or second wireless network, or (ii) to identify the performance of the first or second wireless network (“acquired information may be classified into two major types: air interface MAC/PHY parameters, for example, those in beacon and/or probe response frames such as service set identification (SSID)/basic service set identification (BSSID), service offerings, capability, PHY parameters, supported rates, quality of service (QoS) capability, etc., and security-related information, for example, robust security network (RSN) information, shared key/credential with expiration time and/or valid authentication context with expiration time”; [0113]). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Wang into the combined system/method of Lindell and Yoo (Wang; Abstract; [0113]). 
Allowable Subject Matter
Claims 1-11 and 21 are allowed.  Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ahmad et al. (US 2012/0026941 A1) describes a similar invention of a beacon containing information about the AP, including SSID, supported data rates, regulatory class, etc. The device selects an appropriate AP to associate based on the information (see [0004]). 
Economy et al. (US 2013/0157708 A1) describes a similar invention of receiving broadcast (one-to-many) messages from the networks containing the performance metrics.  (see [0044]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476